 

Exhibit 10.1

SECOND AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of September 27, 2018, among SILICON VALLEY BANK, a California
corporation with an office located at 3003 Tasman Drive, Santa Clara, CA 95054
(“Bank” or “SVB”), as administrative and collateral agent (in such capacities,
“Administrative Agent” and “Collateral Agent”, respectively), the Lenders listed
on Schedule 1.1 of the Loan Agreement (as defined below) or otherwise party
thereto from time to time (each a “Lender” and collectively, the “Lenders”)
including SVB in its capacity as a Lender and OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”) (each a “Lender” and collectively, the
“Lenders”), and PUMA BIOTECHNOLOGY, INC., a Delaware corporation with offices
located at 10880 Wilshire Blvd., Ste. 2150, Los Angeles, CA 90024 (“Borrower”).

Recitals

A.Collateral Agent, Administrative Agent, Lenders and Borrower have entered into
that certain Loan and Security Agreement dated as of October 31, 2017 (as
amended from time to time including by, but not limited to, that certain First
Amendment to Loan and Security Agreement dated as of May 8, 2018, collectively,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.

C.Borrower has requested that Collateral Agent, Administrative Agent, and
Lenders (i) modify the Operating Accounts provision and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

D.Collateral Agent, Administrative Agent and Lenders have agreed to extend
additional credit to Borrower and amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.

2.1Section 6.6 (Operating Accounts).  Section 6.6(a) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(a) Maintain all of Borrower’s and its domestic U.S. Subsidiaries’ cash and
Cash Equivalents with Bank or its Affiliates in accounts which are subject to a
Control Agreement in favor of Collateral Agent and the Lenders; provided,
however, that Borrower may maintain cash and Cash Equivalents (i) held in
existing accounts held at Wells Fargo (which are subject to a Control Agreement
in favor of Collateral Agent and the Lenders), and (ii) held in accounts
xxxxxx2454 and xxxxxx5768 at Wells Fargo (which are not required to be subject
to a Control Agreement).”

3.Limitation of Amendment.

3.1The amendments set forth in Section 2, are effective for the purposes set
forth herein and shall be limited precisely as written and shall not be deemed
to (a) be a consent to any amendment, waiver or

 

 

--------------------------------------------------------------------------------

 

modification of any other term or condition of any Loan Document, or (b)
otherwise prejudice any right or remedy which Collateral Agent, Administrative
Agent or any Lender may now have or may have in the future under or in
connection with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Collateral Agent, Administrative
Agent and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Collateral Agent, Administrative Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent,
Administrative Agent and Lenders on the Effective Date, or subsequent thereto,
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, (in each case, except as already have been obtained and are in full
force and effect); and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent, Administrative Agent and Lenders of
the following:

(a)this Amendment by each party hereto; and

(b)Borrower’s payment of all Lenders’ Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the patties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

PUMA BIOTECHNOLOGY, INC.

 

By:

/s/ Charles R. Eyler

Name:

Charles R. Eyler

Title:

SVP Finance & Admin

 

ADMINISTRATIVE AGENT, COLLATERAL
AGENT AND LENDER:

SILICON VALLEY BANK

By:

/s/ Anthony Flores

Name:

Anthony Flores

Title:

Managing Director

 

LENDER:

OXFORD FINANCE LLC

 

By:

/s/ Colette H. Featherly

Name:

Colette H. Featherly

Title:

Senior Vice President

 

(Signature Page to Second Amendment to Loan and Security Agreement)

 